 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

 

THIS NOTE AMENDS AND RESTATES THAT CERTAIN AMENDED AND RESTATED SENIOR
SUBORDINATED SECURED NOTE DUE JUNE 21, 2013 (AS THE SAME MAY HAVE BEEN AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME PRIOR TO THE DATE HEREOF,
THE “FIRST AMENDED AND RESTATED NOTE”) ISSUED IN AN ORIGINAL PRINCIPAL AMOUNT
EQUAL TO THREE MILLION FIVE HUNDRED THOUSAND DOLLARS AND ZERO CENTS, WHICH FIRST
AMENDED AND RESTATED NOTE AMENDED AND RESTATED THAT CERTAIN SENIOR SECURED NOTE
DATED AS OF JULY 30, 2007 (AS THE SAME MAY HAVE BEEN AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME PRIOR TO JUNE 21, 2013, THE “ORIGINAL
NOTE”) ISSUED IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SIXTEEN MILLION FIVE
HUNDRED THOUSAND DOLLARS AND ZERO CENTS ($16,500,000.00) PURSUANT TO THE
SECURITIES PURCHASE AGREEMENT, DATED AS OF JULY 30, 2007 (AS THE SAME MAY BE
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SECURITIES
PURCHASE AGREEMENT”) BY AND AMONG THE COMPANY AND THE INVESTOR PARTY THERETO,
AND THIS NOTE IS ENTITLED TO THE BENEFITS OF THE SECURITIES PURCHASE AGREEMENT
AND TO THE EXERCISE OF THE REMEDIES PROVIDED THEREBY OR OTHERWISE AVAILABLE IN
RESPECT THEREOF.

 

ALL INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATED TO OTHER INDEBTEDNESS
PURSUANT TO, AND TO THE EXTENT PROVIDED IN, AND IS OTHERWISE SUBJECT TO THE
TERMS OF, THE SUBORDINATION AGREEMENT, DATED AS OF JUNE 21, 2010 (THE
"SUBORDINATION AGREEMENT"), AS THE SAME MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, BY AND AMONG THE INVESTOR (AS ASSIGNEE OF
VALUEACT SMALLCAP MASTER FUND, L.P., THE ORIGINAL PARTY THERETO), THE COMPANY,
TRINAD CAPITAL MASTER FUND, LTD. AND NEUMEDIA, INC.

 

$ 3,500,000.00

 

TWISTBOX ENTERTAINMENT, INC.

 

SECOND AMENDED AND RESTATED SENIOR SUBORDINATED SECURED NOTE DUE JUNE 21, 2013

 

Section 1.             General.

 

FOR VALUE RECEIVED, TWISTBOX ENTERTAINMENT, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of TAJA, LLC (“TAJA”, and
together with its successors and assigns, the “Investor”), the principal sum of
THREE MILLION FIVE HUNDRED THOUSAND DOLLARS AND ZERO CENTS ($3,500,000.00), or
such lesser amount as shall then equal the outstanding principal amount hereof,
together with interest (“Interest”) thereon at a rate (the “Interest Rate”)
equal to 10.0% per annum from, and including, June 21, 2010 to, but excluding,
June 21, 2013, each computed on the basis of a year of 360 days comprised of
twelve 30 day months. The Company represents and warrants that (a) the aggregate
amount of interest accruing and becoming due and payable hereunder on or before
July 1, 2011 was $368,958.33, (b) no part of such interest has been paid in cash
and, in lieu of any payment in cash, the Company has made a PIK Election (as
hereinafter defined) with respect to all such interest, causing all such
interest to have been added to principal hereunder, and (c) as a result, the
total outstanding principal balance under this Note as of July 1, 2011 was
$3,868,958.33. All unpaid principal, together with any then unpaid and accrued
interest and other amounts payable hereunder, shall be due and payable on the
earlier of (i) June 21, 2013 (the “Maturity Date”) or (ii) when such amounts
become due and payable as a result of, and following, an Event of Default in
accordance with Section 3.

 



 

 

  

This Note (the “Note”) shall be prepayable without penalty, in whole or in part,
at any time at the Company’s option at 100% of the principal amount plus accrued
but unpaid interest to and including the date of prepayment. Any prepayments
will be applied first to any accrued but unpaid interest and then to unpaid
principal.

 

Capitalized terms used herein without definition have the meanings assigned
thereto in the Securities Purchase Agreement. In the event of any conflict
between this Note and the Securities Purchase Agreement, the provisions of this
Note shall control. Unless the context otherwise requires, an accounting term
not otherwise defined has the meaning assigned to it in accordance with the
United States generally accepted accounting principles (“GAAP”).

 

Interest on this Note shall accrue from, and including, June 21, 2010 through
and until repayment of the principal amount of this Note and payment of all
Interest in full, and shall be payable in cash semi-annually in arrears on each
January 1 and July 1 that the Notes are outstanding or, if any such date shall
not be a Business Day, on the next succeeding Business Day to occur after such
date (each date upon which interest shall be so payable, an “Interest Payment
Date”), to holders of record on each preceding December 15 and June 15 to the
applicable Interest Payment Date, beginning on July 1, 2010, by wire transfer of
immediately available funds to an account at a bank designated in writing by the
Investor on reasonable notice. For avoidance of doubt, and notwithstanding any
other provision of this Note, (a) the next Interest Payment Date following the
date hereof shall be January 1, 2012 (or, if such date shall not be a Business
Day, the next succeeding Business Day after January 1, 2012) and (b) all
interest on this Note payable on such Interest Payment Date shall be due and
payable to TAJA.

 

Notwithstanding the foregoing provisions of this Section 1, any overdue
principal of, overdue Interest on, and any other overdue amounts payable under,
this Note shall bear interest, payable on demand in immediately available funds,
for each day from the date payment thereof was due to the date of actual payment
at a rate equal to the sum of (i) the Interest Rate and (ii) an additional two
percent (2.00%) per annum. Subject to applicable law, any interest that shall
accrue on overdue interest on this Note as provided in the preceding sentence
and shall not have been paid in full in cash on or before the next Interest
Payment Date to occur after the date on which the overdue interest became due
and payable shall itself be deemed to be overdue interest on this Note to which
the preceding sentence shall apply. In addition, notwithstanding the foregoing
provisions of this Section 1, if an Event of Default has occurred and is
continuing, then, so long as such Event of Default is continuing, all
outstanding principal of this Note shall bear interest, after as well as before
judgment, at a rate equal to the sum of (i) the Interest Rate and (ii) an
additional two percent (2.00%) per annum.

 

Notwithstanding anything to the contrary set forth herein, until (and including)
the Interest Payment Date occurring on January 1, 2012, the Company may, at its
option, in lieu of making any cash payment to the Investor with respect to the
Interest Payment Dates occurring on or before January 1, 2012, elect that the
amount of any Interest due and payable on such date be added to the principal
amount then due under this Note. This election by the Company to pay the
Interest by adding the amount of such payment to the principal under this Note
is hereafter referred to as the “PIK Election.” The Company shall provide
written notice of the PIK Election to the Investor at least five (5) days before
the applicable Interest Payment Date. For the avoidance of doubt, immediately
after each PIK Election, the outstanding principal amount of the Note shall
equal the sum of (i) the outstanding principal amount of the Note immediately
before the PIK Election, and (ii) the amount of Interest otherwise due and
payable on the applicable Interest Payment Date. For avoidance of doubt, the
Company hereby (a) acknowledges that the amount of interest hereunder due on the
next Interest Payment Date following the date hereof (i.e., January 1, 2012 or,
if such date shall not be a Business Day, the next succeeding Business Day after
January 1, 2012) shall be $193,447.92, (b) provides the Investor with written
notice of its PIK Election with respect to all such interest payable on such
next Interest Payment Date following the date hereof, (c) acknowledges that the
full amount of such interest shall be added to principal hereunder effective as
of January 1, 2012, resulting in a total outstanding principal balance under
this Note of $4,062,406.25 as of such date, and (d) acknowledges that the
Company is not entitled to any further PIK Elections with respect to interest
accruing hereunder.

 



2

 



 

In accordance with Section 1(d) of the letter agreement dated as of June 21,
2010, by and among the Investor, the Guarantor, the Lead Participating Investors
party thereto, Jonathan Cresswell and Nathaniel MacLeitch (the “Letter
Agreement”), if and to the extent that, the Guarantor or any other Obligor (as
defined in the Subordination Agreement) receives cash proceeds from the sale of
the Assets (as defined in the Letter Agreement) pursuant to Section 1(d)(x) of
the Letter Agreement, the Guarantor or such Obligor shall promptly: remit (and
the First Lien Agent and the First Lien Creditors (each as defined in the
Subordination Agreement) consent to such remittance) such cash sales proceeds to
Investor to pay in cash the obligations then outstanding under this Note (and
Investor agrees that it will accept such amounts in payment of the Note and, to
the extent such amounts represent a satisfaction in full in cash of the
principal amount of this Note and all interest, fees, and all other amounts then
due under the Note, it will mark this Note “Cancelled” and return it to the
Company).

 

Section 2.             Repurchase Right Upon a Fundamental Change.

 

Notwithstanding anything to the contrary contained herein and in addition to any
other right of the Investor, upon the occurrence of a Fundamental Change the
Investor shall have the right for a period of thirty days, by written notice to
the Company, to require the Company to repurchase all of this Note on the
repurchase date that is five Business Days after the date of delivery of such
notice to the Company at a price equal to 100% of the outstanding principal
amount under this Note plus all accrued and unpaid interest on such principal
amount to, but excluding, the date of such repurchase plus any other amounts due
hereunder. A “Fundamental Change” shall be deemed to have occurred upon the
occurrence of any of the following events: (a) any merger or consolidation of
the Company with or into another Person or any sale of all or substantially all
of the stock or assets of the Company, unless (i) the holders of capital stock
of the Company immediately prior to such transaction are entitled to exercise,
directly or indirectly, 50% or more of the voting power of all shares of capital
stock entitled to vote generally in the election of directors of the continuing
or surviving corporation, and (ii) such Fundamental Change does not result in a
reclassification, conversion, exchange or cancellation of the Common Stock, (b)
the approval of a plan relating to the liquidation or dissolution of the Company
by its stockholders, (c) the Company’s first domestic or foreign public offering
of its capital stock, (d) a consolidation or merger of NeuMedia, Inc., formerly
known as Mandalay Media, Inc. (the “Guarantor”) with or into any other
corporation or corporations, (e) a sale of all or substantially all of the
assets of the Guarantor, (f) the issuance and/or sale by the Guarantor in a
single or integrated transaction of shares of common stock (or securities
convertible into shares of common stock) constituting a majority of the shares
of common stock outstanding immediately following such issuance (treating all
securities convertible into shares of common stock as having been fully
converted and all options and other rights to acquire shares of common stock or
securities convertible into shares of common stock as having been fully
exercised), (g) any other form of acquisition or business combination where the
Guarantor is the target of such acquisition and where a change in control occurs
such that the Person or entity seeking to acquire the Guarantor has the power to
elect a majority of the board of directors of the Company as a result of the
transaction (each such event an "Acquisition"), and (h) any liquidation,
dissolution or winding up of the Guarantor, provided, however, that (A) any
conversion of the two senior notes, dated as of June 21, 2010, issued by the
Guarantor in the principal amount of $1,500,000 and $1,000,000, respectively
(the “NeuMedia Notes”) into equity of the Guarantor, (B) the exercise of any
rights under a Warrant Agreement between the Guarantor and each of the
purchasers of the NeuMedia Notes and the issuance of shares of capital stock of
the Guarantor in respect of such exercise or (C) the issuance of any capital
stock or options, rights or warrants to purchase capital stock of the Guarantor
to Rob Ellin, Trinad, Peter Guber, Paul Schaeffer or any of their respective
affiliates, shall not constitute a change of control. A “Person” means any
individual, corporation, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, limited liability company or
government or other entity.

 



3

 



 

Section 3.             Events of Defaults.

 

The occurrence of any of the following shall constitute an “Event of Default”
under this Note:

 

(a)             The Company shall fail to pay any principal owing under this
Note when due; or

 

(b)             The Company shall fail to pay any interest owing under this Note
when due, and such failure shall continue for fourteen (14) days; or

 

(c)             The Guarantor, the Company or any Subsidiary shall fail to
observe or perform any other covenant, obligation, condition or agreement
contained in this Note (other than those specified in clauses (a) or (b) above),
the Amended and Restated Guaranty, dated as of June 21, 2010, made by Guarantor
in favor of the Investor (as the same may be amended, supplemented or otherwise
modified from time to time, and together with all other documents, agreements
and instruments executed in connection therewith, the “Guaranty”) or the Amended
and Restated Guarantee and Security Agreement, dated June 21, 2010, among the
Company, the Guarantor, the subsidiaries party thereto and TAJA, LLC, as
assignee of ValueAct SmallCap Master Fund, L.P., as Collateral Agent for the
benefit of the Investor (as the same may be amended, supplemented or otherwise
modified from time to time, and together with all other documents, agreements
and instruments executed in connection therewith, the “Guarantee and Security
Agreement”), and, to the extent such failure is capable of being cured, such
failure shall continue for fourteen (14) days after notice is given to the
Company by the Investors holding more than 25% of the aggregate principal
balance of the Notes then outstanding; or

 

(d)             The Guarantor, the Company or any Subsidiary shall (i) fail to
make any payment when due under the terms of any bond, debenture, note or other
evidence of Indebtedness (as defined below) to be paid by the Guarantor, the
Company or such Subsidiary (excluding this Note, which default is addressed by
clauses (a) and (b) above, but including any other evidence of Indebtedness of
the Guarantor, the Company or such Subsidiary) and such failure shall continue
beyond any period of grace provided with respect thereto, or (ii) default in the
observance or performance of any other agreement, term or condition contained in
any such bond, debenture, note or other evidence of Indebtedness, and the effect
of such failure or default is to cause, or permit the holder thereof to cause,
Indebtedness of the Guarantor, the Company and the Subsidiaries in an aggregate
amount of Two Hundred and Fifty Thousand Dollars ($250,000) or more to become
due prior to its stated date of maturity; or

 

(e)             An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Guarantor, the Company or any Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Guarantor, the Company or any Subsidiary or for a
substantial part of the Guarantor’s, the Company’s or such Subsidiary’s assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered; or

  

4

 



 

(f)             The Guarantor, the Company or any Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (e) of this Section, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Guarantor, the Company or
any Subsidiary or for a substantial part of the Guarantor’s, the Company’s or
such Subsidiary’s assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing; or

 

(g)             Except for such matters disclosed on Exhibit A hereto, one or
more judgments for the payment of money in an amount in excess of Two Hundred
and Fifty Thousand Dollars ($250,000) in the aggregate, outstanding at any one
time, shall be rendered against the Guarantor, the Company and the Subsidiaries
and the same shall remain undischarged for a period of sixty (60) days during
which execution shall not be effectively stayed, or any judgment, writ,
assessment, warrant of attachment, or execution or similar process shall be
issued or levied against a substantial part of the property of the Guarantor,
the Company or any Subsidiary and such judgment, writ, or similar process shall
not be released, stayed, vacated or otherwise dismissed within sixty (60) days
after issue or levy; or

 

(h)             Any Note, the Guarantee and Security Agreement or the Guaranty
shall be asserted in writing by the Guarantor, the Company or any Subsidiary not
to be in full force and effect, or the Guarantor, the Company or any Subsidiary
shall disavow any of its obligations thereunder; or

 

(i)             Any Lien purported to be created under the Guarantee and
Security Agreement shall be asserted by the Company or any Subsidiary not to be,
a valid and perfected Lien on any Collateral, with the priority required by the
Guarantee and Security Agreement; or

 

(j)             The Company shall have failed to make filings within sixty (60)
days of June 21, 2010 with the United States Patent and Trademark Office in
respect of the security interests granted in the Company’s Trademarks (as
defined in the Guarantee and Security Agreement) to the Investor under the
Guarantee and Security Agreement; or

 

(k)             Any Event of Default under and as defined in the Guarantee and
Security Agreement shall have occurred; or

 

(l)             Guarantor is in default under the NeuMedia Notes.

 

Section 4.             Rights Of Investor Upon Default.

 

Upon the occurrence or existence of any Event of Default (other than an Event of
Default referred to in Sections 3(e) or 3(f) hereof) and at any time thereafter
during the continuance of such Event of Default, the Investor may, upon the
approval of Investor holding more than 25% of the aggregate principal balance of
the Notes then outstanding, by written notice to the Company, declare all
outstanding amounts payable by the Company hereunder to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein to the
contrary notwithstanding. Upon the occurrence or existence of any Event of
Default described in Sections 3(e) or 3(f) hereof, immediately and without
notice, all outstanding amounts payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Investor may exercise, upon the approval of Investor holding more
than a majority of the aggregate principal balance of the Notes, any other
right, power or remedy permitted to it by law, either by suit in equity or by
action at law, or both

 



5

 

 

Section 5.             Affirmative Covenant, Board Observer Rights. For as long
as the Note remains outstanding, the Investor shall have the right, but not the
obligation, to designate one individual reasonably acceptable to the Guarantor
to serve as an observer (the “Observer”) who shall be entitled to attend all
meetings of each of the boards of directors of the Guarantor, the Company, or
any Subsidiary (each, a “Board”), and any committee thereof in a nonvoting,
observer capacity, and to receive (on a concurrent basis) copies of all notices,
minutes, consents and other materials that the Guarantor provides to its
directors; provided, however, that the Observer shall execute a confidentiality
agreement, reasonably satisfactory to the Guarantor, with respect to the
information to be provided or the matters to be discussed at any meeting of the
Board. Notwithstanding the foregoing, the Guarantor reserves the right to
withhold any information and exclude such Observer from any meeting of the
Board, or any portion thereof, if access to such information or attendance at
such meeting could (based on the advice of the Guarantor's counsel) adversely
affect the attorney-client privilege with respect to any matters to be discussed
or any matters included in the information to be distributed.

 

Section 6.             Negative Covenants.

 

Until all principal and interest and any other amounts due and payable under
this Note have been paid in full in cash, the Company (and the Guarantor, in the
case of Section 6(b)) shall not, and shall not permit any Subsidiary to, without
the prior written approval of the Investor holding a majority in principal
amount of the Notes:

 

(a)             Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except

 

  (i)              guarantees of the NeuMedia Notes by the Company and any
Grantor (as defined in the Guarantee and Security Agreement), provided that the
outstanding principal amount (and the guaranteed amount permitted under this
Section 6(a)(i)) of the NeuMedia Notes does not exceed $2,500,000;

 

  (ii)             Indebtedness under this Note, the Guarantee and Security
Agreement, the guarantee given by AMV Holding Limited and the debenture securing
such guarantee dated August 23, 2008; and

 

  (iii)            unsecured Indebtedness, provided the Indebtedness is
expressly subordinate in right of payment to the Note on terms acceptable to
ValueAct.

 

“Indebtedness” means (i) all indebtedness, whether or not contingent, for
borrowed money or for the deferred purchase price of property or services (but
excluding trade accounts payable in the ordinary course of business not overdue
for more than sixty (60) days), (ii) any other indebtedness that is evidenced by
a note, bond, debenture or similar instrument, (iii) all obligations under
financing leases or letters of credit, (iv) all obligations in respect of
acceptances issued or created, (v) all liabilities secured by any lien on any
property, and (vi) all guarantee obligations, in each case including the
principal amount thereof, any accrued interest thereon and any prepayment
premiums or fees or termination fees with respect thereto.

 

(b)             Affiliate Transaction. Excluding (x) the transactions with
Affiliates as of June 21, 2010 and as set forth on Exhibit B hereto (each, an
“Existing Affiliate Transaction”) and (y) transactions between or among the
Company, the Guarantor and its Subsidiaries, enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate (each, an “Affiliate
Transaction”), unless

 



6

 



 

  (i)            the Affiliate Transaction is in the ordinary course of and
pursuant to the reasonable requirements of the Guarantor’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Guarantor
or such Subsidiary than would obtain in a comparable arm’s length transaction
with a Person not an Affiliate; and

 

  (A)             if the Affiliate Transaction or series of related Affiliate
Transactions involves aggregate consideration less than or equal to $250,000,
the Guarantor shall deliver to the Investor a resolution of the Board of
Directors of the Guarantor set forth in an officers’ certificate certifying that
such Affiliate Transaction complies with this covenant and that such Affiliate
Transaction has been approved by a majority of the disinterested members of the
Board of Directors of the Guarantor; and

 

  (B)             if the Affiliate Transaction or series of related Affiliate
Transactions involves aggregate consideration greater than $250,000, the
Guarantor shall either deliver to the Investor an opinion as to the fairness to
the Guarantor of such Affiliate Transaction from financial point of view issued
by an accounting, appraisal or investment banking firm of national standing or
shall receive the Investor’s affirmative written consent.

 

For the avoidance of doubt, neither this covenant nor any other shall prohibit
or restrict any distribution of any cash between any direct or indirect
wholly-owned subsidiaries of the Guarantor or to the Guarantor from any direct
or indirect wholly-owned subsidiary of the Guarantor.

 

(c)             Dividends. Declare or make, or agree to declare or make,
directly or indirectly, any dividends on any Equity Interests (as defined in the
Guarantee and Security Agreement) or apply any of its property or assets to the
purchase, redemption or other retirement of, or set apart any sum for the
payment of any dividends on, or for the purchase, redemption or other retirement
of, or make any other distribution by reduction of capital or otherwise in
respect of, any Equity Interests, except repurchases of equity incentive grants
issued to employees, officers, directors and agents of the Company and its
Subsidiaries in the ordinary course of business, provided that such repurchases
shall not exceed $150,000 in any twelve (12) month period.

 

(d)             Subsidiaries. Create, own or acquire any Subsidiary (other than
any Subsidiary owned as of June 21, 2010), except that the Company and its
wholly-owned subsidiaries may create or own wholly-owned Subsidiaries, provided
that any such Subsidiary created or owned in reliance of this Section 6(d) shall
execute a joinder to the Guarantee and Security Agreement in form and substance
satisfactory to the Investor in its sole discretion.

 

Section 7.             Defenses.

 

The obligations of the Company under this Note shall not be subject to
reduction, limitation, impairment, termination, defense, set-off, counterclaim
or recoupment for any reason.

 

This Note is a senior secured obligation of the Company. The Company’s
obligations under this Note are (i) guaranteed by the Guarantor and by the
subsidiaries of the Guarantor and (ii) secured by a security interest in
substantially all of the assets of the Guarantor and such Subsidiaries, in each
case pursuant to the terms and provisions of the Guaranty and the Guarantee and
Security Agreement. This Note is subject to the terms and provisions of the
Guaranty and the Guarantee and Security Agreement, and the Investor, by its
acceptance of this Note, hereby acknowledges and agrees to such terms and
provisions.

 



7

 



 

Section 8.            Transfer of Note; Lost or Stolen Note.

 

(a)             The Investor may sell, transfer or otherwise dispose of all or
any part of this Note (including without limitation pursuant to a pledge) to any
Person or entity as long as such sale, transfer or disposition is in accordance
with the provisions of the Securities Purchase Agreement. From and after the
date of any such sale, transfer or disposition, the transferee hereof shall be
deemed to be the holder of a Note in the principal amount acquired by such
transferee, and the Company shall, as promptly as practicable, issue and deliver
to such transferee a new Note identical in all respects to this Note, in the
name of such transferee and, if such transferee acquires less than the entire
principal amount of this Note, the Company shall contemporaneously issue to the
Investor a new Note identical in all respects to this Note, representing the
outstanding balance of this Note. The Company shall be entitled to treat the
original Investor as the holder of this entire Note unless and until it receives
written notice of the sale, transfer or disposition hereof.

 

(b)             Upon receipt by the Company of evidence of the loss, theft,
destruction or mutilation of this Note, and (in the case of loss, theft or
destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of the Note, if mutilated, the Company shall
execute and deliver to the Investor a new Note identical in all respects to this
Note.

 

Section 9.            Attorneys’ and Collection Fees.

 

Should the indebtedness evidenced by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership or other court proceedings,
the Company agrees to pay, in addition to the principal and interest due and
payable hereon, all costs of collection, including reasonable attorneys’ fees
and expenses, incurred by the Investor or its agent in collecting or enforcing
this Note.

 

Section 10.          Indemnification.

 

(a)             The Company shall indemnify the Investor, and any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Investor (each an “Affiliate” of the Investor) (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges, disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee by a third party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Note, the Securities Purchase Agreement, the Guarantee and
Security Agreement, the Guaranty or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of or the use of the proceeds
therefrom, (ii) the breach by the Company or any Subsidiary of any
representation, warranty, covenant or agreement contained herein, in the
Securities Purchase Agreement, the Guaranty or in the Guarantee and Security
Agreement, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by judgment of a court of competent jurisdiction to have
primarily resulted from the gross negligence or willful misconduct of such
Indemnitee.

 

(b)             To the extent permitted by applicable law, the Company shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of, in connection with, or as a result of, this Note, the Securities Purchase
Agreement, the Guarantee and Security Agreement or any agreement or instrument
contemplated hereby or thereby, or the use of the proceeds thereof, other than
claims predicated upon the gross negligence or willful misconduct of such
Indemnitee.

 



8

 



 

Section 11.           Waivers.

 

(a)             The Company hereby waives presentment, demand for payment,
notice of dishonor, notice of protest and all other notices or demands in
connection with the delivery, acceptance, performance or default of this Note.
No delay by the Investor in exercising any power or right hereunder shall
operate as a waiver of any power or right, nor shall any single or partial
exercise of any power or right preclude other or further exercise thereof, or
the exercise thereof, or the exercise of any other power or right hereunder or
otherwise; and no waiver whatsoever or modification of the terms hereof shall be
valid unless set forth in writing by the Investor and then only to the extent
set forth therein.

 

(b)             The Company covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Note; and the Company (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it shall not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Investor, but shall suffer and
permit the execution of every such power as though no such law has been enacted.

 

Section 12.           Amendments.

 

No amendment, modification or other change to, or waiver of any provision of,
this Note may be made unless such amendment, modification or change is set forth
in writing and is signed by the Company and Investor holding more than 75% of
the aggregate principal balance of the Notes.

 

Section 13.           Governing Law; Jurisdiction; Consent to Service of
Process; Waiver of Jury Trial.

 

(a)             THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND NEW YORK
CIVIL PRACTICE LAWS AND RULES 327(b).

 

(b)             THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES’
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT IN CONNECTION WITH THIS NOTE OR THE
NEUMEDIA NOTES, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT INVESTOR MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE COMPANY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)             THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, THE SECURITIES PURCHASE
AGREEMENT OR THE GUARANTEE AND SECURITY AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 



9

 

  

(d)             EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

(e)             EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE, THE
SECURITIES PURCHASE AGREEMENT, THE GUARANTEE AND SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 14.           Successors and Assigns.

 

The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors (whether by merger or otherwise) and
permitted assigns of the Company and the Investor. The Company may not assign
its rights or obligations under this Note.

 

Section 15.           Notices.

 

Whenever notice is required to be given under this Note, unless otherwise
provided herein, such notice shall be delivered in accordance with Section 9.4
of the Securities Purchase Agreement.

 

Section 16.           Entire Agreement.

 

The Securities Purchase Agreement, the Notes, the Guaranty, the Guarantee and
Security Agreement and the other Secured Transaction Documents (as defined in
the Guarantee and Security Agreement) constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereto and thereof.

 

Section 17.           Headings.

 

The headings used in this Note are used for convenience only and are not to be
considered in construing or interpreting this Note.

 

Section 18.           Severability.

 

In case any one or more of the provisions of this Note shall be held invalid,
illegal or unenforceable, in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions shall not in any way be affected or impaired thereby, it
being intended that all of the provisions hereof shall be enforceable to the
fullest extent permitted by law.

 



10

 



 

[Signature Page Follows]

 

11

 



  

IN WITNESS WHEREOF, the Company has caused this Second Amended and Restated
Senior Subordinated Secured Note to be duly executed by its duly authorized
officer as of the date indicated below.

  

Date:  December 16, 2011         TWISTBOX ENTERTAINMENT, INC.       By:    
Name:   Title:

 

Consented by (pursuant to the Guaranty, given as of June 21,  2010, by the
Guarantor to the Investors):   NEUMEDIA, INC., formerly known as Mandalay Media,
Inc.

 

By:     Name: [   ] Title: [   ]

 

Note No. [___] Amount: $3,868,958.33 as of July 1, 2011 Investor Name:  TAJA,
LLC Address: c/o David J. Barton, Esq.   Pachulski Stang Ziehl & Jones LLP  
Thirteenth Floor   Los Angeles, CA 90067 Tel: (310) 277-6910 Fax: (310) 201-0760



 

12

 

EXHIBIT A

 

Existing Litigation

 

1. Any litigation arising from the conduct of the AMV subsidiaries after the
date of this Note.

 

2. Any claim or litigation involving Vivid Media, Inc.

 

3. Any claims or litigation involving Penthouse.

 

4. Any claims or litigation involving Cardplayer.

 

5. Any claims or litigation involving former legal counsel to NeuMedia, Inc.

 

13

 

EXHIBIT B

 

Existing Affiliate Transactions

 

  · Trinad management agreement - $90,000 per quarter through September 2011;  
      · Trinad – rental sublet of Century City office – month to month –
presently at $5,000 per month; and         · Berkshire holdings  - rental of
Sherman Oaks office premises - $21,000 per month through July 15, 2010.



14

 

